Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Phillip Poh on 7/16/2021.

The application has been amended with respect to claims submitted 6/1/2021 as follows: 
1.	(Currently Amended)  A method for presenting offset content, the method comprising:
causing a first user interface to be presented in a first position on a display of a wearable user device, wherein the first user interface occupies an entirety of the display of the wearable user device and wherein the display of the wearable user device has a center point;
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface;
in response to receiving the user input, determining an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the wearable user device to a second position on the display of the wearable user device;
causing the first user interface to be presented in the second position that has been offset from the first position by the offset amount such that a first portion of the first user interface is no longer visible when the first user interface is presented in the second position and such that a portion of the wearable user device is unused when the first user interface is presented in the second position;
causing the second user interface to be presented within the portion of the wearable user device that is unused when the first user interface is presented in the second position; 
receiving a second user input dismissing the first group of contextual controls included in the second user interface different group of contextual controls in the second user interface;
identifying a second group of contextual controls to be included within the second user interface in response to receiving the second user input;

causing the first user interface to be presented in a third position that has been offset from the first position by the modified offset amount such that a second portion of the first user interface different from the first portion of the first user interface is no longer visible and causing the second user interface to be modified to include the second group of contextual controls; and
in response to determining that a predetermined duration of time has elapsed, causing the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the wearable user device.

2.	(Previously Presented)  The method of claim 1, wherein the user input is a press of a button associated with the wearable user device.

3.	(Previously Presented)  The method of claim 1, wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.



5.	(Cancelled)

6.	(Cancelled)

7.	(Currently Amended)  The method of claim [[5]] 1, wherein the second group of contextual controls include controls for manipulating playback of media content being presented by the wearable user device.

8.	(Currently Amended)  A system for presenting offset content, the system comprising:
a memory; and
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to:
cause a first user interface to be presented in a first position on a display of a wearable user device, wherein the first user interface occupies an entirety of the display of the wearable user device and wherein the display of the wearable user device has a center point;
receive a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface;
in response to receiving the user input, determine an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the wearable user device to a second position on the display of the wearable user device;
cause the first user interface to be presented in the second position that has been offset from the first position by the offset amount such that a first portion of the first user interface is no longer visible when the first user interface is presented in the second position and such that a portion of the wearable user device is unused when the first user interface is presented in the second position;
portion of the wearable user device that is unused when the first user interface is presented in the second position; 
receive a second user input dismissing the first group of contextual controls included in the second user interface different group of contextual controls in the second user interface;
identify a second group of contextual controls to be included within the second user interface in response to receiving the second user input;
amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the second user input, wherein the modified offset amount to offset the first user interface from the center point of the display is different than the offset amount to offset the first user interface from the center point of the display;
cause the first user interface to be presented in a third position that has been offset from the first position by the modified offset amount such that a second portion of the first user interface different from the first portion of the first user interface is no longer visible and causing the second user interface to be modified to include the second group of contextual controls; and
in response to determining that a predetermined duration of time has elapsed, cause the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the wearable user device.

9.	(Previously Presented)  The system of claim 8, wherein the user input is a press of a button associated with the wearable user device.

10.	(Previously Presented)  The system of claim 8, wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.

11.	(Previously Presented)  The system of claim 10, wherein the offset amount is determined based on a magnitude of the tilt.



13.	(Cancelled)

14.	(Currently Amended)  The system of claim [[12]] 8, wherein the second group of contextual controls include controls for manipulating playback of media content being presented by the wearable user device.

15.	(Currently Amended)  A non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting offset content, the method comprising:
causing a first user interface to be presented in a first position on a display of a wearable user device, wherein the first user interface occupies an entirety of the display of the wearable user device and wherein the display of the wearable user device has a center point;
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface;
in response to receiving the user input, determining an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the wearable user device to a second position on the display of the wearable user device;
causing the first user interface to be presented in the second position that has been offset from the first position by the offset amount such that a first portion of the first user interface is no longer visible when the first user interface is presented in the second position and such that a portion of the wearable user device is unused when the first user interface is presented in the second position;
causing the second user interface to be presented within the portion of the wearable user device that is unused when the first user interface is presented in the second position;
receiving a second user input dismissing the first group of contextual controls included in the second user interface different group of contextual controls in the second user interface;
identifying a second group of contextual controls to be included within the second user interface in response to receiving the second user input;

causing the first user interface to be presented in a third position that has been offset from the first position by the modified offset amount such that a second portion of the first user interface different from the first portion of the first user interface is no longer visible and causing the second user interface to be modified to include the second group of contextual controls; and
in response to determining that a predetermined duration of time has elapsed, causing the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the wearable user device.

16.	(Previously Presented)  The non-transitory computer readable medium of claim 15, wherein the user input is a press of a button associated with the wearable user device.

17.	(Previously Presented)  The non-transitory computer readable medium of claim 15, wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.

18.	(Previously Presented)  The non-transitory computer readable medium of claim 17, wherein the offset amount is determined based on a magnitude of the tilt.

19.	(Cancelled)

20.	(Cancelled)

15, wherein the second group of contextual controls include controls for manipulating playback of media content being presented by the wearable user device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175